United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-10570
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MANUEL GARCIA,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:05-CR-177
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Manuel Garcia appeals his conviction and the sentence

imposed following his guilty plea conviction to possession with

intent to distribute 500 grams or more of cocaine and to

possession of a firearm in furtherance of a drug trafficking

crime.   Garcia was sentenced to a term of imprisonment of 267

months on the drug count and to a term of imprisonment of 60

months on the firearm count, the terms to run consecutively.

     Garcia argues that the district court erred in denying his

motion to suppress evidence seized pursuant to a search warrant

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10570
                                  -2-

authorizing a search of his residence.      He argues that the

affidavit supporting the issuance of the warrant was insufficient

and that it was so lacking in probable cause, a reasonable

officer could not have relied upon it in good faith.

     “Where a search warrant is involved, this [c]ourt employs a

two-step process for reviewing a district court’s denial of a

motion to suppress.”     United States v. Froman, 355 F.3d 882, 888

(5th Cir. 2004).     The court first determines “whether the

good-faith exception to the exclusionary rule applies.”        Id.

“The good-faith exception . . . provides that evidence obtained

by law enforcement officials acting in objectively reasonable

good-faith reliance upon a search warrant is admissible . . .,

even though the affidavit on which the warrant was based was

insufficient to establish probable cause.”      United States v.

Shugart, 117 F.3d 838, 843 (5th Cir. 1997) (internal quotation

marks omitted).    If the exception does not apply, however, this

court “proceed[s] to the second step in the analysis and

determine[s] whether the magistrate had a substantial basis for

finding probable cause.”     Froman, 355 F.2d at 88.

      The good faith exception does not apply “where the warrant

is based on an affidavit so lacking in indicia of probable cause

as to render official belief in its existence entirely

unreasonable.”     United States v. Payne, 341 F.3d 393, 399-400

(5th Cir. 2003).     Thus, it does not apply when a search warrant
                             No. 06-10570
                                  -3-

is supported by no more than a “bare bones” affidavit.     United

States v. Laury, 985 F.2d 1293, 1311 (5th Cir. 1993).

     The affidavit supporting the warrant in the instant case was

not a bare bones affidavit.    It contained detailed information

from two unrelated confidential informants who both admitted that

they had bought drugs and weapons from Garcia at his home on Judy

Avenue in Fort Worth, Texas.    The detailed and incriminating

statements remedied any questions about the reliability of the

informants.   See United States v. Privette, 947 F.2d 1259, 1262

(5th Cir. 1991); Shugart, 117 F.3d at 844.    Further, the police

investigation corroborated much of the evidence provided by the

confidential informants.    Shugart, 117 F.3d at 844.

     The affidavit was sufficient “to allow the conclusion that a

fair probability existed that seizable evidence would be found”

at Garcia’s residence.     United States v. Cisneros, 112 F.3d 1272,

1279 (5th Cir. 1997)(internal quotation and citation omitted).

Therefore, the officers’ reliance on the warrant was objectively

reasonable, and the good faith exception was applicable.    The

district court did not err in denying the motion to suppress.

     Garcia argues that the sentence imposed at the top of the

guideline range is unreasonable because he was categorized as a

career offender as the result of a 1996 conviction for possession

of .2 grams of cocaine, which resulted in the revocation of his

deferred adjudication probation for a murder offense.    Garcia

objects to this court’s use of the presumptively reasonable
                           No. 06-10570
                                -4-

standard when the sentence imposed is within the appropriate

guidelines range, and he points out that the Supreme Court has

granted certiorari to determine the validity of such standard in

Rita v. United States, 127 S. Ct. 551 (2006).

     We review the sentence for reasonableness.   United States v.

Booker, 543 U.S. 220, 261-62 (2005).   Garcia identifies no error

in the guidelines computation, and the district court

appropriately considered “the nature and circumstances of the

offense and the history and characteristics of the defendant.”

See 18 U.S.C. § 3553(a)(1).   We therefore give great deference to

the sentence imposed.   United States v. Mares, 402 F.3d 511, 520

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

     Given Garcia’s extensive criminal history, the seriousness

of his instant offenses, and the great deference due to the

sentencing judge’s discretion, the sentence imposed is not

unreasonable.

     AFFIRMED.